

114 HR 6176 IH: Export Control Reform Act
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6176IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Mr. Scalise (for himself, Mr. Cuellar, Mr. Marino, Mr. Gene Green of Texas, Mr. Stivers, Mr. Rogers of Alabama, Mr. Weber of Texas, Mr. Fleischmann, Mr. Lamborn, Mr. Roe of Tennessee, Mr. Hensarling, Mr. Smith of Missouri, Mr. Grothman, Mr. Abraham, Mr. DesJarlais, Mr. Smith of Texas, Mr. Jordan, Mr. Johnson of Ohio, Mr. Hudson, Mr. Walberg, Mr. Smith of Nebraska, Mr. Cramer, Mr. Burgess, Mr. Joyce, Mrs. Black, Mr. Marchant, Mr. Boustany, Mrs. Walorski, Mr. Harper, Mr. Young of Alaska, Mr. Jody B. Hice of Georgia, Mr. Kline, Mr. Womack, Mr. Collins of Georgia, Mr. Gosar, Mr. Kelly of Pennsylvania, Mr. Pearce, Mr. Collins of New York, Mr. Chabot, Mr. Issa, Mr. Gibson, Mr. Peterson, Mr. Emmer of Minnesota, Mr. Zinke, Mr. Wenstrup, Mr. Stewart, Mr. Fleming, Mr. Tiberi, Mr. Cook, Mr. McHenry, Mr. Renacci, Mr. Bishop of Utah, Mr. Amodei, Mr. Rooney of Florida, Mr. McKinley, Mr. Flores, Mr. Miller of Florida, Mr. Westerman, Mr. McCaul, Mr. Latta, Mr. Goodlatte, Mr. DeSantis, Mrs. Blackburn, and Mr. Gowdy) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo transfer certain items from the United States Munitions List to the Commerce Control List.
	
 1.Short titleThis Act may be cited as the Export Control Reform Act. 2.Export Control Reform Act (a)In generalNotwithstanding section 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)) or any other provision of law, all items described in subsection (b) that are on the United States Munitions List and controlled under section 38 of the Arms Export Control Act (22 U.S.C. 2778) on the date of the enactment of this Act shall be transferred to the Commerce Control List of dual-use items in the Export Administration Regulations (15 C.F.R. part 730 et seq.).
 (b)Transferred itemsThe items referred to in subsection (a) are the following: (1)Non-automatic and semi-automatic firearms, including all rifles, carbines, pistols, revolvers and shotguns.
 (2)Non-automatic and non-semi-automatic rifles, carbines, revolvers, or pistols of a caliber greater than .50 inches (12.7 mm) up to and including .72 inches (18.0 mm).
 (3)Ammunition for such firearms excluding caseless ammunition. (4)Silencers, mufflers, and sound and flash suppressors.
 (5)Rifle scopes. (6)Barrels, cylinders, receivers (frames), or complete breech mechanisms.
 (7)Related components, parts, accessories, attachments, tooling, and equipment for any articles listed in paragraphs (1) through (6).
 (c)Effective dateThis section shall take effect 180 days after the date of the enactment of this Act and shall not apply to any export license issued before such effective date or to any export license application made under the United States Munitions List before such effective date.
			